Filed 4/17/14 P. v. Brown CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C074442

                   Plaintiff and Respondent,                                     (Super. Ct. No. 13F00085)

         v.

CLARISSA BROWN,

                   Defendant and Appellant.




         This is an appeal pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende). We
shall affirm the judgment.




                                                             1
                                     BACKGROUND
        On January 3, 2013, defendant Clarissa Brown received property that had been
stolen.1 In February 2013, an amended complaint was filed alleging two counts of first
degree robbery. (Pen. Code, §§ 211, 212.5, subd. (a); 213, subd. (a)(1)(A);2 counts one
and two.)
        In April 2013, the amended complaint was amended by interlineation to allege, as
count three, misdemeanor receiving stolen property. (§ 496, subd. (a).) Defendant
pleaded no contest to count three and stipulated a factual basis for the plea. The plea was
conditioned upon defendant’s payment of restitution to the persons named as victims in
counts one and two in an amount to be determined.
        In May 2013, the trial court suspended imposition of sentence and placed
defendant on informal probation for three years on the condition, among others, that she
serve 180 days of incarceration with a total of 148 days of credit already accumulated.
The trial court ordered defendant to make restitution to the victim or victims in an
amount to be determined, and to pay a $140 restitution fine (§ 1202.4, subd. (b)), a $140
restitution fine suspended unless probation is revoked (§ 1202.44), and various other fees
and assessments. Counts one and two were dismissed with a Harvey waiver3 for
restitution.
        In August 2013, the trial court heard and denied defendant’s motion to strike any
order of restitution or restitution in an amount to be determined. The court rejected
defendant’s argument that the plea agreement had not contemplated a Harvey waiver for



1 Because the matter was resolved by plea and defendant was placed on informal
probation without preparation of a probation report, our statement of facts is taken from
the prosecutor’s oral motion to amend the complaint.
2   Further undesignated statutory references are to the Penal Code.
3   People v. Harvey (1979) 25 Cal. 3d 754.

                                              2
restitution. The court also noted that at sentencing, after the People had moved to dismiss
counts 1 and 2 with a Harvey waiver, the court had asked defendant whether she
understood and accepted the terms and conditions of her probation and she had answered
in the affirmative.
                                      DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests that we review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days has elapsed, and we
have received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                        DUARTE                 , J.



We concur:



      BUTZ                  , Acting P. J.



      HOCH                  , J.




                                              3